L. CHARLES WRIGHT, Retired Appellate Judge.
Following oral proceedings, the Circuit Court of Cullman County entered a final divorce decree dividing the parties’ property and awarding the wife periodic alimony. The husband appeals, contending that the divorce decree, as it divided marital property and awarded alimony, was an abuse of discretion and should be set aside.
The record reflects that the parties were married for approximately 34 years. The husband is 51 and the wife is 50. The wife complains of poor health. She has worked intermittently at minimum-wage jobs. Her primary concern during the marriage was raising the parties’ five children. The parties’ children have passed the age of minority. At the time of the hearing the wife was employed by a service station making $170 per week. The husband has been employed by Delta Airlines for the last 23 years. In 1991 he made approximately $37,000. Neither party completed high school. The parties have had difficulties living together for many years and' separated two years prior to the action. At the time of the hearing, the husband was living with another woman.
The wife was awarded the marital home. The husband was ordered to pay the mortgages on the home. The wife was awarded $300 per month in periodic alimony. The husband was ordered to pay $3,000 in attorney fees.
The division of property and the award of alimony are within the sound discretion of the trial court, and its judgment will not *43be reversed absent a showing that it has abused that discretion. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986).
In a divorce action, when the trial court personally hears the evidence, as in this case, the judgment entered is presumed to be correct on appeal. The judgment will not be altered on appeal if it is supported by competent, legal evidence unless the trial court’s decision is palpably wrong. Sayles v. Sayles, 495 So.2d 1131 (Ala.Civ.App.1986).
Applying the attendant presumptions to the facts of this ease, we cannot say that the trial court abused its discretion in the division of the property and the award of alimony. Its judgment is due to be affirmed.
The husband’s request for an attorney's fee is denied. The wife’s request for an attorney’s fee is granted in the amount of $500.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.